Citation Nr: 0526253	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-20 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cold injury 
residuals.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1944 to December 
1945.

The Board of Veterans' Appeals (Board) initially notes that 
with respect to the issues of entitlement to service 
connection for a psychiatric disability other than PTSD and 
whether new and material evidence has been submitted to 
reopen a claim for service connection for cold injury 
residuals, the action requested by the Board's remand of 
October 2004 has been accomplished to the extent possible.  
These issues are now ready for further appellate review.

The issue of entitlement to service connection for PTSD and 
the reopened issue of entitlement to service connection for 
cold injury residuals are addressed in the REMAND portion of 
the decision below and are REMANDED to the regional office 
(RO) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Major depression or any other psychiatric disorder other 
than PTSD is not related to active service.

2.  A claim for service connection for cold injury residuals 
was denied in a Board decision in October 2004.

3.  The evidence submitted since the Board decision of 
October 2004, pertinent to the claim for service connection 
for cold injury residuals, was not previously submitted, 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  Major depression or any other psychiatric disorder other 
than PTSD was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The October 2004 Board decision which denied a claim for 
service connection for cold injury residuals is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

3.  New and material evidence has been submitted since the 
October 2004 decision and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the claim for service 
connection for a psychiatric disability other than PTSD has 
been developed within the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2005) (VCAA).  With 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
cold injury residuals, since the Board has determined that 
new and material evidence has been received to reopen the 
claim, any lack of notice and/or development as to this issue 
under the VCAA cannot be considered prejudicial to the 
veteran.  In addition, now that the claim is reopened, it is 
being remanded for further development.  As for the claim for 
service connection for a psychiatric disability other than 
PTSD, the record reflects that the veteran has been advised 
on numerous occasions of the evidence necessary to 
substantiate his claim.  

First, a February 2002 letter to the veteran from the RO 
advised the veteran of the evidence necessary to substantiate 
his claim for service connection for a nervous disorder, and 
the respective obligations of the Department of Veterans 
Affairs (VA) and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

An August 2002 rating action then advised the veteran that no 
evidence had been received on the claim by the RO in response 
to its February 2002 letter.  The rating action and November 
2002 statement of the case also noted that there was no 
evidence demonstrating that a current psychological or 
nervous disorder was incurred in or caused by service.

Thereafter, pursuant to the Board's remand of December 2003, 
the veteran was provided with another letter from the RO in 
May 2004, which outlined the evidence necessary to 
substantiate a claim for service connection, and the 
obligations of the VA and the veteran in obtaining such 
evidence.  Id. 

A July 2004 supplemental statement of the case continued the 
denial of the claim, noting that the veteran advised the RO 
in May 2004 that he had no other evidence to submit in 
support of his claim, and that the evidence of record did not 
reflect a chronic psychiatric disability that was noted in 
service medical records or otherwise related to active 
service.  

Finally, an April 2005 supplemental statement of the case 
advised the veteran of the results of recent February 2005 VA 
PTSD examination that revealed the examiner's impression that 
the veteran's depression began after service and was an 
independent diagnosis from his PTSD.  The veteran was further 
advised that the examiner opined that the veteran's 
depression was not related to his active service.

Although February 2002 and May 2004 VCAA notice letters did 
not specifically request that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO and the Board, the Board finds 
that appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  In addition, neither the veteran nor 
his representative has indicated any intention to provide 
additional evidence in response to the opinion of the 
February 2005 VA PTSD examiner.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.


I.  Entitlement to Service Connection for a Psychiatric 
Disorder other than PTSD

Background

Service medical records do not reflect any relevant 
complaints or treatment.

VA treatment records for the period of August 1999 to January 
2002 reflect that in August 2000, the veteran complained of 
depression and feelings of anxiousness, and the secondary 
diagnoses included depression.  In September 2000, the 
veteran noted that the medication that he had been taking for 
his depression had helped some but that he was still 
symptomatic.  In November 2000, the veteran's chief 
complaints included depression.  It was further noted that 
the veteran still had a decrease in interests, feelings of 
worthlessness, and low energy levels, and the secondary 
diagnoses included depression.  Some improvement was noted in 
December 2000 and January 2001.  In July 2001 and between 
September 2001 and January 2002, the assessments included 
depression.  

Private psychological examination in February 2002 revealed 
Axis I diagnoses of PTSD, a generalized anxiety disorder, and 
depressive disorder, not otherwise specified.  The examiner 
opined that a nexus existed between the veteran's general 
condition and his wartime experiences, but did not specify 
that a nexus existed between the veteran's generalized 
anxiety and depressive disorders and service.

VA treatment records for the period of April 2002 to January 
2005 reflect that in April and December 2002, January 2003, 
March 2003, June 2003, September 2003, March 2004, June 2004, 
July 2004, September 2004, and October 2004, the assessments 
included depression.  

VA PTSD examination in February 2005 revealed that the 
examiner reviewed all the volumes of the veteran's claims 
file in conjunction with his examination of the veteran.  The 
examiner noted the veteran's reported stressors during 
service and symptoms that related to his exposure to these 
stressors.  The spouse of the veteran indicated that the 
veteran had been irritable in the past but that new 
antidepressant medication had helped with that.  The veteran 
also described anxiety and feeling tense, and the examiner 
believed that the anxiety was a part of the PTSD, and, 
therefore, was not diagnosed separately.

The veteran also reported symptoms of anxiety and depression 
in 1949 or 1950, and that he was given some medication for 
it.  He described the depression as beginning in 
approximately 1960.  He was currently being treated by his 
primary care physician with venlafaxine and citalopram.  His 
depressive symptoms included sleep disturbance, some mild 
decrease in interest, and excessive guilt.  The examiner 
believed that the veteran's symptoms were consistent with 
symptoms to be expected with major depression, for which the 
veteran was receiving antidepressant medications.  The Axis I 
diagnoses included PTSD, chronic, and major depression, 
chronic.  The examiner commented that the veteran's symptoms 
met the criteria for PTSD and major depression, which was 
noted to be in partial remission.  The examiner further 
commented that the depression began after service, the 
veteran was not treated for psychiatric conditions while on 
active duty, and that major depression was an independent 
diagnosis from the PTSD.  The examiner opined that the 
depression was not related to the veteran's active service.

VA treatment records from March 2005 reflect assessments that 
included depression.


Analysis

The Board has carefully reviewed the evidence with respect to 
this claim and first recognizes that there are medical 
treatment records relating to the veteran's ongoing treatment 
for depression between 2000 and 2005, and the February 2005 
VA examiner's diagnosis of PTSD and major depression.  
Therefore, the Board will conclude that with respect to 
psychiatric diagnoses other than PTSD, the record currently 
supports a current diagnosis of major depression.

While the Board recognizes that a private examiner 
additionally diagnosed a generalized anxiety disorder in 
February 2002, the prior and subsequent treatment records do 
not reflect treatment for such a disorder.  In addition, the 
February 2005 examiner determined that a separate diagnosis 
of generalized anxiety disorder was not appropriate, and the 
Board notes that to constitute a disability, there must be 
evidence of the actual current existence of "disability," 
not the transitory showing of "disability" at some 
intermediate point between disease and injury in service and 
the current adjudication.  See Chelte v. Brown, 10 Vet. 
App. 268 (1997).  Consequently, the Board finds that the only 
psychiatric disability for which there is a current diagnosis 
other than PTSD is major depression.

However, as has been clearly made plain to the veteran and 
his representative on multiple occasions over the history of 
this claim, in order to prevail on his claim, there must also 
be evidence of relevant symptoms or findings in service, and 
medical evidence linking his major depression to service, and 
the record does not reflect evidence as to either element.  
In fact, after a review of the record and an examination of 
the veteran, the February 2005 VA examiner squarely concluded 
that the veteran's depression was not related to his active 
service

The veteran had the opportunity to provide an expert opinion 
to attack the February 2005 VA examiner's opinion but 
apparently chose not to do so.

It should also be noted that the statements of the veteran, 
his spouse, and representative that seek to link the 
veteran's major depression to service are of minimal weight, 
as the opinions of laypersons as to issues of medical 
causation are of little or no probative value.  Espiritu v. 
Principi, 2 Vet. App. 492 (1992).  

The Board also notes that the veteran admits that he was not 
treated for symptoms of depression until 1949 or 1950, and 
described his depression as actually beginning in 
approximately 1960.

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between major depression or any other 
psychiatric disorder other than PTSD and service, and that 
service connection for major depression or any other 
psychiatric disorder other than PTSD is therefore not 
warranted.


II.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for Cold Injury 
Residuals

The record reflects that the original claim for service 
connection for cold injury residuals was denied by the Board 
in an October 2004 decision, at which time the Board found 
that there was no evidence of an in-service cold injury, and 
that the record did not include the diagnosis of a current 
disability related to any claimed cold injury.  The record 
does not reflect that the veteran filed a timely appeal of 
the October 2004 Board decision.  Accordingly, it became 
final when the veteran failed to perfect his appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, his claim for service 
connection for cold injury residuals may only be reopened if 
new and material evidence is submitted.  

Based on the grounds stated for the denial of the claim in 
the October 2004 Board decision, new and material evidence 
would consist of current medical evidence of a residual of 
cold weather injury and/or evidence linking such disorder to 
service.

In this regard, additional evidence received since the 
October 2004 Board decision includes additional VA treatment 
records and a private medical statement from physician's 
assistance, R. R.  Most importantly, after noting that the 
veteran had been a patient at his clinic for many years, R. 
R. stated that examination revealed that the veteran had 
decreased pulses to his popliteal, posterior tibialis, and 
dorsalis pedis pulses, worse on the right than the left, and 
that the veteran's feet were cold to the touch.  R. R. 
further recommended that the veteran receive further 
evaluation at the VA for intermittent claudication.  Thus, 
giving the veteran the benefit of the doubt, the Board finds 
that there is some evidence of cold injury residuals in one 
or both lower extremities.  

Consequently, with respect to the veteran's claim for service 
connection for cold injury residuals, the Board finds that 
the statement of R. R. was not previously submitted, relates 
to unestablished facts necessary to substantiate the claim, 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that the claim for service connection for 
cold injury residuals is reopened.


ORDER

Entitlement to service connection for major depression or any 
other psychiatric disorder other than PTSD is denied.

New and material evidence having been submitted, the claim 
for service connection for cold injury residuals is reopened.


REMAND

Having determined that additional evidence requires the 
reopening of the claim for service connection for cold injury 
residuals, the Board further finds that the veteran should 
now be afforded an appropriate VA examination to determine 
whether the veteran currently has any residuals of cold 
weather injury, and if so, whether they are related to the 
veteran's period of active service.  

With respect to the veteran's claim for service connection 
for PTSD, while the Board notes that the RO has made an 
effort to obtain additional information from the veteran that 
would warrant an additional contact with the U.S. Armed 
Forces Center for Unit Records Research (CURR) in order to 
verify any of the claimed stressors (the Board also notes 
that the RO correctly recognized that further contact with 
CURR was contingent on the veteran providing additional 
information), the Board notes that information provided by 
the veteran at the time of his February 2005 VA PTSD 
examination does reflect more detailed information that 
warrants further development.  

More specifically, the veteran has alleged being subjected to 
enemy fire following a parachute drop at the end of March 
1945, and there is some indication that the 517th Parachute 
Regimental Combat Team (of which the 460th Parachute Field 
Artillery Battalion was a part) may have engaged in such a 
combat drop as part of operation Varsity at the end of March 
1945.

Thus, based on the above, the Board finds that one more 
effort should be made to contact CURR to obtain any 
information and/or documentation regarding the veteran's 
participation in a combat parachute drop or any other combat 
involving the 517th Parachute Regimental Combat Team and/or 
460th Parachute Field Artillery Battalion during the period 
of March to April 1945.

Accordingly, this case is remanded for the following action:

1.  CURR should again be contacted and 
requested to provide any information or 
documentation in unit histories or other 
available records regarding the veteran's 
participation in a combat parachute drop 
or any other combat involving the 517th 
Parachute Regimental Combat Team and/or 
460th Parachute Field Artillery Battalion 
during the period of March to April 1945.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
cold injury residuals.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  The examiner should 
be requested to state whether it is at 
least as likely as not that any current 
residual of cold injury is related to the 
veteran's active service.

3.  After the completion of any 
development deemed appropriate (including 
additional medical evaluation) in 
addition to that requested above, the 
issues of entitlement to service 
connection for cold injury residuals and 
PTSD should be readjudicated.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


